MEMORANDUM **
Eduardo Cruz, a native and citizen of Mexico, petitions for review of a decision *983of the Board of Immigration Appeals (“BIA”) affirming, without opinion, an immigration judge’s denial of his applications for asylum and withholding of removal.
Cruz’s contentions that the BIA’s streamlining regulations violate his right to due process are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.